DETAILED ACTION
1. 	A telephone call was made to request an election, but no replyhas been received. 
Election/Restrictions
2.	Restriction to one of the following inventions is required under 35 U.S.C. 121:
I.       Claim 1-8 and 11-16  drawn to an operation that enables a method for supporting handover,  informing, by a source base station, a source core network whether a direct data forwarding path is available; determining, by the source core network, whether to use direct data forwarding or indirect data forwarding; informing, by the source core network, a target core network of information of direct data forwarding, indirect data forwarding or an unavailability of data forwarding; informing, by the target core network, a target base station of the information of direct data forwarding, indirect data forwarding or the unavailability of data forwarding; and allocating, by the target base station, tunnel information for data forwarding (Fig.3, 6) H04W 76/12.
 II.	Claims 9-10 drawn to an operation that enables a method for supporting handover, sending, by a user plane function entity (UPF), a data forwarding manner support by the UPF to a session management function entity (SMF); sending, by the SMF, the data forwarding manner support by the UPF to an access control and mobility management function entity (AMF); sending, by the AMF, the data forwarding manner support by the UPF to a target next generation radio access network (NG-RAN) node; and allocating, by the NG-RAN node, data forwarding tunnel information according the data forwarding manner support by the UPF (Fig.4) H04W80/10.

Invention I deals with the operation that enables a method for supporting handover,  informing, by a source base station, a source core network whether a direct data forwarding path is available; determining, by the source core network, whether to use direct data forwarding or indirect data forwarding; informing, by the source core network, a target core network of information of direct data forwarding, indirect data forwarding or an unavailability of data forwarding; informing, by the target core network, a target base station of the information of direct data forwarding, indirect data forwarding or the unavailability of data forwarding; and allocating, by the target base station, tunnel information for data forwarding (Fig.3, 6) H04W 76/12.
Invention II deals with the operation that enables a a method for supporting handover, sending, by a user plane function entity (UPF), a data forwarding manner support by the UPF to a session management function entity (SMF); sending, by the SMF, the data forwarding manner support by the UPF to an access control and mobility management function entity (AMF); sending, by the AMF, the data forwarding manner support by the UPF to a target next generation radio access network (NG-RAN) node; and allocating, by the NG-RAN node, data forwarding tunnel information according the data forwarding manner support by the UPF (Fig.4) H04W80/10.

5.	Applicant is advised that the reply to this requirement to be complete must include an election of the invention to be examined even though the requirement be traversed (37 CFR 1.143).
6.	Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be amended in compliance with 37 CFR 1.48(b) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. Ant amendment of inventorship must be accompanied by request under 37 CFR 1.48(b) and by the fee required under 37 CFR 1.17(i).
Conclusion
7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to KHAI MINH NGUYEN whose telephone number is (571)272-7923.  The examiner can normally be reached on 6-3.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Appiah can be reached on 571-272-7904.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



/KHAI M NGUYEN/
Primary Examiner, Art Unit 2641